USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1679                                FRED GIOVINO, ET AL.,                                Plaintiffs, Appellees,                                          v.                                  GEOFFREY D. WYLER,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Geoffrey D. Wyler on brief pro se.            _________________            Edmond J. Bearor,  John W. McCarthy and Rudman & Winchell on brief            ________________   ________________     _________________        for appellees.                                 ____________________                                   February 5, 1998                                 ____________________                 Per  Curiam.  We  have carefully reviewed  the record in                 ___________            this  case,  including the  briefs  of  the parties  and  the            findings  of  fact and  conclusions  of law  of  the district            court.  We affirm.                 We find  no error  in the  district court  determination            that  the  1986  deed  conveying  land  from  IP  Timberlands            Operating Company,  Ltd. [IPTO]  to International  Paper [IP]            reserved to IPTO a right  to travel over the so-called "outer            road."  Similarly, the court  did not err in determining that            the deeds  of the other  plaintiffs also endowed them  with a            right to travel over this road.                   Me. Rev. Stat. Ann.  tit. 33,    201-A has no effect  on            this issues  in this  case.  By  its plain  language, section            201-A  pertains neither to the creation  or the extinction of            an  easement but only to  whether an unrecorded deed provides            "actual  notice"  of an  easement  to  subsequent purchasers.            Since the  1986 deed between  IPTO and IP was  duly recorded,            pursuant to  Me. Rev.  Stat. Ann.  tit. 33,    201, the  deed            itself gave constructive notice of the easement to subsequent            purchasers like  Wyler.   See Westman  v. Armitage,  215 A.2d                                      ___ _______     ________            919, 922 (Me. 1966) (recordation is "constructive notice .  .            to after purchasers under the same grantor") (citing cases).                 Finally, the district  court did not commit  clear error            in  finding  that  IPTO's  improvements  to  the  outer  road            constituted reasonable maintenance.                                         -2-                 Affirmed.                 ________                                         -3-